DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s amendment filed on June 25, 2021 has been entered.  Claim 1, 9-10 and 13 are amended.  Claims 1-20 are pending in the application.

Interview Summary

In a telephone interview with the Applicant’s Representative, Mr. Robert G. Graham (Reg. No. 58,042), on September 8, 2021, a proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claim 13-20 as shown in the Examiner’s Amendment below in order to overcome rejection(s) under 35 U.S.C. 112, and place the application in condition for allowance.

Authorization for this Examiner’s Amendment was given by the Applicant’s Representative, Mr. Robert G. Graham (Reg. No. 58,042), on September 9, 2021.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the claims as below:

13.	(Currently Amended) A system, comprising: 	a first network device, comprising
		a first processor; and
		a first non-transitory computer readable medium storing a first program for execution by the first processor; and 	a second network device, comprising: 
		a second processor; and
		a second non-transitory computer readable medium storing a second program for execution by the second processor, the second program including second instructions to:
			send a first message to the first network device, wherein the first message requests that the first network device modify a first network slice subnet instance (NSSI) managed by the first network device, wherein the first NSSI is shared by a plurality of network slice instances (NSIs) managed by different network devices, and wherein the first message comprises updated related requirement information that is for the first NSSI and that includes at least one parameter for the first NSSI; 	wherein the first program includes first instructions to: 		receive the first message; 		determine whether the first NSSI is allowed to be modified; and 

14.	(Currently Amended) The system according to claim 13, wherein the first program further includes additional instructions program further includes additional instructions to receive the second message.

15.	(Currently Amended) The system according to claim 13, wherein the first instructions to perform  include instructions to  modify the first NSSI in response to the first network device determining that the first NSSI is allowed to be modified.

16.	(Currently Amended) The system according to claim 15, wherein the first instructions to perform the subsequent processing[[,]] include instructions to create a second NSSI in response to the first network device determining that the first NSSI is not allowed to be modified.

17.	(Currently Amended) The system according to claim 16, wherein the firstprogram further includes additional instructions to configure the second NSSI after creating the second NSSI.

18.	(Currently Amended) The system according to claim 17, wherein the first instructions to include additional instructions for:	adding, by the first network device, the second NSSI to an NSI to which the first NSSI belongs; and 	deleting the first NSSI from the NSI.

19.	(Currently Amended) The system according to claim 16, wherein the first program further includes additional instructions to send, in response to determining that the first NSSI is not allowed to be modified, a third message to the second network device, wherein the third message carries first related requirement information of the second NSSI that needs to be created, the first related requirement information indicating a support status of the first network device for a related requirement of the second NSSI;	wherein the second program further includes additional instructions to: 		receive the third message; and 		send a fourth message to the first network device, wherein the fourth message carries indication information indicating whether the first network device is allowed to create the second NSSI or whether the second network device accepts the first related requirement information; and	wherein the first program further includes additional instructions to receive the fourth message.

program further includes additional instructions to send the fourth message to the first network device, in response to the second network device not accepting the first related requirement information, with the indication information being a negative indication, and further with the fourth message comprising second related requirement information, proposed by the second network device, of the second NSSI that needs to be created.


Allowable Subject Matter

Claims 1-20 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Elliott (US Patent 6,614,781) teaches a system and method for communicating voice and data over a packet-switched network that is adapted to coexist and communicate with a legacy PSTN. The system permits packet switching of voice calls and data calls through a data network from and to any of a LEC, a customer facility or a direct IP connection on the data network. The system includes soft switch sites, gateway sites, a data network, a provisioning component, a network event component and a network management component. The system interfaces with customer facilities (e.g., a PBX), carrier facilities (e.g., a LEC) and legacy signaling networks (e.g., SS7) to handle calls between any combination of on-network and off-network callers.  The soft switch sites provide the core call processing for the voice network architecture. The soft switch sites manage the gateway sites in a preferred embodiment, using a protocol such as the Internet Protocol Device Control (IPDC) protocol to request the set-up and tear-down of calls. The gateway sites originate and terminate calls between calling parties and called parties through the data network. The gateway sites include network access devices to 
Hwang (US Patent 9,832,684) teaches a method, including checking if a first condition for an offloading a first radio access bearer of a first radio access network of a first radio access technology to a second radio access network of a second radio access technology different from the first radio access technology is fulfilled, wherein the first condition is received for the first radio access bearer, and wherein the first condition includes a grouping information; preventing the offloading of the first radio access bearer to the second radio access network if the first condition is fulfilled [Hwang, Abstract].
However, the prior art of records fail to teach or suggest individually or in combination, “receiving, by a first network device, a first message sent by a second network device, wherein the first message requests that the first network device modify a first network slice subnet instance (NSSI) managed by the first network device, and wherein the first NSSI is shared by a plurality of network slice instances (NSIs) managed by different network devices, and wherein the first message comprises updated related requirement information that is for the first NSSI and that includes at least one parameter for the first NSSI;
determining, by the first network device, whether the first NSSI is allowed to be modified; and
performing, by the first network device, subsequent processing according to a determination of whether the first NSSI is allowed to be modified.” as set forth in independent claim 1;
“sending, by a second network device, a first message to a first network device, wherein the first message requests that the first network device modify a first network slice subnet 
receiving, by the second network device, a second message sent by the first network device, wherein the second message is a response to the first message.” as set forth in independent claim 10;
“send a first message to the first network device, wherein the first message requests that the first network device modify a first network slice subnet instance (NSSI) managed by the first network device, wherein the first NSSI is shared by a plurality of network slice instances (NSIs) managed by different network devices, and wherein the first message comprises updated related requirement information that is for the first NSSI and that includes at least one parameter for the first NSSI; 	wherein the first program includes first instructions to: 		receive the first message; 		determine whether the first NSSI is allowed to be modified; and 		perform subsequent processing according to a determination of whether the first NSSI is allowed to be modified.” as set forth in independent claim 13.
Dependent claims 2-9, 11-12 and 14-20 further limit allowed independent claims 1, 10 and 13 respectively; therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441